EXHIBIT 10.9.2

 

HEALTHSOUTH Corporation

 

RESTRICTED STOCK AGREEMENT

(For use with the grants of awards pursuant

to the 1998 Restricted Stock Plan)

 

THIS Restricted Stock Agreement (this “Agreement”) is between HEALTHSOUTH
Corporation, a Delaware corporation (the “Corporation”), and
                            (the “Recipient”).

 

RECITALS

 

The Corporation desires to grant restricted stock to the Recipient as an
incentive for the Recipient to remain in the service of the Corporation.

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:

 

1. Grant of Award. Upon the terms and subject to the conditions of this
Agreement, the Corporation hereby grants to the Recipient an award (the “Award”)
of              fully paid, non-assessable shares of common stock, par value
$0.01 per share, of the Corporation. The date of grant of the Award (the “Award
Date”) is                     . The Award is granted pursuant to the 1998
Restricted Stock Plan (the “Plan”) which was adopted and approved by the
stockholders of the Corporation on May 21, 1998. A copy of the Plan is attached
to this Agreement as Appendix A. The Award is subject to, and the Corporation
and Recipient agree to be bound by, all of the terms and conditions of the Plan,
as amended from time to time in accordance with its terms. The terms and
provisions of the Plan are hereby incorporated into this Agreement.

 

2. Rights of the Recipient as a Stockholder in the Award. The Recipient has no
privileges of, or rights attaching to, stock ownership with respect to the
shares of common stock of the Corporation to be issued to the Recipient in
connection with the Award, including voting rights and the right to receive
dividends, unless and until:

 

  (i) the Recipient has executed this Agreement, has delivered or caused to be
delivered to the Corporation a fully-executed copy of this Agreement and, to the
extent within his power, has complied with any additional conditions required by
the Audit and Compensation Committee pursuant to the authority granted to it in
Section 7 of the Plan to be complied with; and

 

  (ii) the shares of common stock of the Corporation have been issued to the
Recipient as fully paid shares.

 

Thereafter, except as otherwise provided in Section 3 of this Agreement, the
Recipient shall possess all of the rights of a stockholder of the Corporation
with respect to the shares of common stock issued to him in connection with the
Award, including voting rights, the right to receive dividends and the right to
freely transfer the shares.

 



--------------------------------------------------------------------------------

3. Restrictions on Transferability, Pledging, Selling. All shares of common
stock of the Corporation shall not be deemed to have “vested” until the
expiration of one year after the Award Date (the “Restriction Period”). During
the Restriction Period, the Recipient is prohibited from selling, transferring,
pledging, assigning or otherwise disposing of by any other means the shares of
common stock of the Corporation issued to the Recipient in connection with the
Award, except that:

 

  (i) the shares may be transferred or assigned by will or pursuant to
applicable laws of descent and distribution; and

 

  (ii) upon written notice to the Secretary of the Corporation, the Recipient
may, provided such transfer is not prohibited by applicable law, transfer the
shares to one or more members of the Recipient’s immediate family, to a
partnership consisting only of members of the Recipient’s immediate family, or
to a trust, all of whose beneficiaries are members of the Recipient’s immediate
family. For purposes of this Section, a Recipient’s “immediate family” shall
only include the Recipient’s spouse, children and grandchildren.

 

Any attempted sale, transfer, assignment, pledge or other disposal contrary to
the provisions of this Agreement, shall be null and void and without effect.

 

4. Securities Compliance. The Corporation shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Corporation shall not
be obligated to issue any restricted or unrestricted common stock or other
securities pursuant to this Agreement if the issuance thereof would result in a
violation of any such law.

 

(i) Exemption from Registration. The shares of common stock issued pursuant to
this Agreement have not been registered under the Securities Act of 1933, as
amended (the “1933 Act”), and are being issued to the Recipient in reliance upon
the exemption from such registration provided by Section 4(2) of the 1933 Act.

 

(ii) Restricted Securities. The Recipient hereby confirms that he or she has
been informed that the shares of common stock issued pursuant to this Agreement
are restricted securities under the 1933 Act and may not be resold or
transferred unless such shares are first registered under the federal securities
laws or unless an exemption from such registration is available. Accordingly,
the Recipient hereby acknowledges that he or she is prepared to hold such shares
of common stock Stock for an indefinite period and that the Recipient is aware
that Rule 144 promulgated by the SEC is not presently available to exempt the
resale of the shares of common stock issued pursuant to this Agreement from the
registration requirements of the 1933 Act. The Recipient is aware of the
adoption of Rule 144 by the SEC, promulgated under the 1933 Act, which permits
limited public resales of securities acquired in a nonpublic offering, subject
to the satisfaction of certain conditions. The Recipient acknowledges and
understands that the Corporation may not be satisfying the current public
information requirement of Rule 144 at the time the Recipient wishes to sell the
shares of common stock issued pursuant to this

 

2



--------------------------------------------------------------------------------

Agreement or other conditions under Rule 144 which are required of the
Corporation. If so, the Recipient understands that Recipient will be precluded
from selling the securities under Rule 144 even if the one-year holding period
of said Rule has been satisfied. Prior to the Recipient’s acquisition of the
shares of common stock issued pursuant to this Agreement, the Recipient acquired
sufficient information about the Corporation to reach an informed knowledgeable
decision to acquire such shares of Common Stock. The Recipient has such
knowledge and experience in financial and business matters as to make the
Recipient capable of utilizing said information to evaluate the risks of the
prospective investment and to make an informed investment decision. The
Recipient is able to bear the economic risk of his or her investment in the
shares of common stock issued pursuant to this Agreement. The Recipient agrees
not to make, without the prior written consent of the Corporation, any public
offering or sale of the Restricted Stock although permitted to do so pursuant to
Rule 144(k) promulgated under the 1933 Act, until all applicable conditions and
requirements of the Rule (or registration of the shares of common stock issued
pursuant to this Agreement under the 1933 Act) and this Agreement have been
satisfied.

 

(iii) Restrictive Legends. In order to reflect the restrictions on disposition
of the shares of common stock issued pursuant to this Agreement, the stock
certificates for the shares of common stock issued pursuant to this Agreement
will be endorsed with a restrictive legend, in substantially the following form:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND ARE “RESTRICTED SECURITIES”
AS DEFINED IN RULE 144 PROMULGATED UNDER THE ACT. THEY MAY NOT BE SOLD OR
OFFERED FOR SALE OR OTHERWISE DISTRIBUTED EXCEPT (1) IN CONJUNCTION WITH AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT, OR EVIDENCE
SATISFACTORY TO THE CORPORATION OF AN EXEMPTION THEREFROM, AND (2) IN COMPLIANCE
WITH THE DISPOSITION PROVISIONS OF A WRITTEN AGREEMENT BETWEEN THE CORPORATION
AND THE REGISTERED HOLDER OF THE SHARES (OR THE PREDECESSOR IN INTEREST TO THE
SHARES). SUCH AGREEMENT IMPOSES CERTAIN RESTRICTIONS IN CONNECTION WITH THE
DISPOSITION OF THE SHARES. THE SECRETARY OF THE CORPORATION WILL, UPON WRITTEN
REQUEST, FURNISH A COPY OF SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.

 

If required by the authorities of any state in connection with the issuance of
the shares, the legend or legends required by such state authorities will also
be endorsed on all such certificates.

 

5. Acknowledgment. The Recipient hereby confirms that he or she has been
informed that the SEC and the Department of Justice have commenced
investigations into the Corporation’s financial reporting and related activity
and, as a result, the Corporation has cautioned investors not to rely on the
Corporation’s prior financial statements. In addition, the Corporation has not
filed any financial statements with the SEC since the third quarter of 2002 and
has retained PricewaterhouseCoopers LLP to conduct a forensic review of the
Corporation’s financial records. The Recipient further acknowledges that he or
she has been advised not to rely

 

3



--------------------------------------------------------------------------------

upon any of the Corporation’s existing financial statements when making any
investment decision regarding the disposition of any shares granted pursuant to
this Agreement.

 

6. Retirement, Disability or Death of the Recipient. In the event the
Recipient’s employment with the Corporation is terminated by reason of the
disability, death or retirement (unless, in the case of retirement, the Audit
and Compensation Committee exercise the rights described in Section 6(b) of this
Agreement) of the Recipient at any time before the Plan is terminated, including
during the Restriction Period, all restrictions imposed on the Award in
accordance with the terms of the Plan and this Agreement shall lapse and the
Recipient or the Recipient’s beneficiary or beneficiaries shall be entitled to
receive and retain all of the shares of common stock of the Corporation issued
to the Recipient pursuant to the Award.

 

7. Effect of Termination of Employment. (a) In the event the Recipient’s
employment with the Corporation is terminated during the Restriction Period,
other than by reason of the Recipient’s disability, death or retirement, all
shares granted to the Recipient which have not “vested” shall be forfeited and
shall be reacquired by the Corporation, without consideration or payment to the
Recipient.

 

(b) Notwithstanding the provisions of Section 4 of this Agreement, in the event
of the Recipient’s retirement at any time before the Plan is terminated, the
Audit and Compensation Committee may in its sole discretion determine that all
restrictions applicable to the Award shall not lapse and that all or part of the
shares of common stock of the Corporation issued pursuant to the Award shall be
forfeited and shall be reacquired by the Corporation, without consideration or
payment to the Recipient.

 

8. Immediate Vesting on a Change in Control. Notwithstanding anything to the
contrary contained in this Agreement, all of the shares of common stock of the
Corporation issued to the Recipient pursuant to the Award shall become
immediately vested in full upon the occurrence of a Change in Control of the
Corporation, as this term is defined in the Plan.

 

9. Effect of Termination of the Plan. The Plan shall terminate in accordance
with the terms of Section 3 of the Plan. Any Awards which have not “vested” when
the Plan terminates shall be forfeited and shall be reacquired by the
Corporation, without consideration or payment to the Recipient. Any Awards which
have “vested” when the Plan terminates shall remain in effect in accordance with
the terms and conditions contained in this Agreement and in the Plan.

 

10. Adjustment of and Changes in Capitalization. In the event of any change in
the outstanding shares of common stock of the Corporation by reason of any stock
dividend, split, recapitalization, merger, consolidation, combination, exchange
of shares or other similar corporate change, the aggregate number of shares of
common stock of the Corporation granted to the Recipient pursuant to the Award,
or the terms thereof, shall be adjusted by the Board of Directors of the
Corporation, in its sole and absolute discretion, as it determines necessary to
protect the interests of the Recipient.

 

4



--------------------------------------------------------------------------------

11. Tax Issues. The Recipient agrees to notify the Corporation immediately if
the Recipient recognizes taxable income generated by the grant of the Award by
the Corporation to the Recipient.

 

12. No Employment or Other Rights. This Agreement is not and shall not be
construed in any way as conferring on the Recipient any right to continue in the
employ of the Corporation or any of its subsidiaries, or to continue or commence
any other relationship with the Corporation or any of its subsidiaries.

 

13. Administration of the Plan; Interpretation of the Plan and the Award. The
Plan shall be administered by the Audit and Compensation Committee, pursuant to
Section 5 of the Plan. Furthermore, the interpretation and construction of any
provision of the Plan or of the Award by the Audit and Compensation Committee
shall be final, conclusive and binding. In the event there is any inconsistency
or discrepancy between the provisions of this Agreement and the provisions of
the Plan, the provisions of the Plan shall prevail.

 

14. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the Award granted hereby.

 

15. Binding Agreement. This Agreement is binding upon and shall inure to the
benefit of any successor or assign of the Corporation, and, to the extent
provided in this Agreement, is binding upon and shall inure to the benefit of
the Recipient’s beneficiary or legal representatives, as the case may be.

 

16. Notices. All notices required to be given under this Agreement or the Plan
shall be in writing and delivered in person or by registered or certified mail,
postage prepaid, to the other party at the address set out below each party’s
signature to this Agreement or at such other address as each party may designate
in writing from time to time to the other party. Each party to this Agreement
agrees to inform the other party immediately upon a change of address. All
notices shall be deemed delivered when received.

 

17. Counterparts. This Agreement may be executed in two counterparts, any one of
which shall be deemed an original without reference to the other.

 

18. Governing Law. This Agreement shall be governed by the law of Delaware,
applied without giving effect to any conflict of law principles.

 

[the remainder of this page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has granted the Award and the parties have
validly executed and delivered this Agreement on this the
                                .

 

HEALTHSOUTH Corporation

By:  

 

--------------------------------------------------------------------------------

   

Its:

 

 

--------------------------------------------------------------------------------

         

 

HEALTHSOUTH Corporation

One HealthSouth Parkway

Birmingham, Alabama 35243

Attention: the Corporate Secretary

RECIPIENT

                    Address:

 

6